Pine, J. P., and Hayes, J.
(dissenting in part). We respectfully dissent in part. We disagree with the majority’s conclusion that there is coverage for assault and battery under the liquor liability insurance policy because the binder did not unambiguously exclude it. The cases relied upon by the majority apply to ambiguities in insurance policies, not binders. It is well settled that “[a] ‘binder’ is a present contract of insurance issued to protect the assured temporarily while the assurer investigates the risk and determines whether or not to issue a permanent policy. Imported into it, however, are all the obligations ‘according to the terms of the policy in ordinary use by *934the company’ ” (Ell Dee Clothing Co. v Marsh, 247 NY 392, 396, quoting Sherri v National Sur. Co., 243 NY 266, 270; see also, Lipman v Niagara Fire Ins. Co., 121 NY 454).
It is undisputed that both commercial general liability policies and liquor liability policies ordinarily issued by defendant Sphere Drake Insurance Company, PLC (Sphere Drake), exclude coverage for assault and battery. The one-page binder here included brief information about commercial property coverage, commercial general liability coverage and liquor liability coverage. Between the last two liability coverages is written “Assault and Battery Excluded”. It is by no means clear from the placement of that notation that it was intended to apply to the commercial general liability coverage only, rather than to both liability coverages. Even assuming, arguendo, that the written exclusion referred only to the commercial general liability coverage, however, the question is whether mentioning the exclusion in the binder, when the standard general liability policy would have excluded coverage for assault and battery anyway, can possibly have the effect of creating such coverage under the liquor liability policy when the standard liquor liability policy would unquestionably have excluded it. We conclude that such a result is illogical and vote to reverse and grant judgment to Sphere Drake declaring that it is not obligated to defend or indemnify plaintiff under the liquor liability and commercial general liability policies. (Appeal from Judgment of Supreme Court, Onondaga County, Mordue, J. — Declaratory Judgment.)
Present — Pine, J. P., Hayes, Wisner, Boehm and Fallon, JJ.